DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.

Response to Amendment
The amendment filed on 21 April 2021 was accepted and entered.  Accordingly, claim(s) 1, 4, 7, 10-12, 14, and 19 has/have been amended.  Claim(s) 5-6 and 17-18 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-4, 
In view of the amendment, the previous objections to the specification and drawings have been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112(a) have been withdrawn.
In view of the amendment and the Examiner’s Amendment, further explained below, the previous rejections under 35 USC 112(b) have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Jew (Reg. no. 34,192) on 29 October 2021.
 
The application has been amended as follows: 

Claim 1 is amended as follows: A non-contact method of measuring the thickness of a moving film, which has a first side and a second side, that comprises:
a. supporting the moving film wherein the film has an outer surface on the first side and an inner surface on the second side; 

c. scanning the laser beam wavelength through a selected range that is within the mid-infrared range; 
d. measuring the intensity of an interference pattern with a detector wherein the interference pattern forms from superposition of radiation that is transmitted directly through the film and radiation that is transmitted through the second side after internal reflections within  the film; 
e. generating, synchronized wavelength signals, using a wavelength scan controller, that are communicated to the laser and a computer, 
f. correlating with 
g[[f]]. calculating the thickness of the film by analyzing the interference pattern of the film by utilizing the relationship among the laser beam incident angle (Θ1), wavelength (λ0), index of refraction of the film (n2), and film thickness (d) wherein said relationship is expressed as             
                
                    
                        n
                    
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        s
                        i
                        n
                    
                    
                        2
                    
                
                
                    
                        θ
                    
                    
                        1
                    
                
                =
                
                    
                        n
                    
                    
                        2
                    
                    
                        2
                    
                
                -
                
                    
                        
                            
                                
                                    
                                        m
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        2
                                        d
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
        , wherein m is the  interference order and is an integer, m = 0, 1, 2,... and (n1) is the index of refraction of air.

In claim 7, line 2, the article “a” prior to “spot on” has been changed to the words - - the single - -.  

In claim 9, line 1, “(d)” has been changed to - - (c) - -.

In claim 9, lines 1-2, the phrase “provides an external cavity quantum cascade laser with a” has been replaced with - - includes the - -.

In claim 10, line 2, the words “an infrared sensitive” have been replaced by the article - - the - -.

In claim 11, line 4, the article “a” after “and infrared radiation source comprising” has been changed to - - at least one - -.

In claim 13, line 2, prior to “sequentially tuned to emit” the phrase - - configured to be - - has been added.

In claim 14, line 1, the phrase “infrared radiation source” has been replaced by - - at least one tunable quantum cascade laser - -.

In claim 16, line 1, the phrase “laser beam is varied over a” has been replaced by the word - - selected - -.

In claim 16, line 2, between “range” and sufficient to produce” the word - - is - - has been added.

Allowable Subject Matter
Claims 1-4, 7-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 7-10, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, "preamble" comprising: namely, the combination of directing a laser beam from a tunable quantum cascade laser at a selected set angle of incidence onto a single spot on the outer surface on the first side, wherein the laser beam is tuned across a mid-infrared range of wavelengths that is between 8-25 microns, measuring the intensity of an interference pattern with a detector wherein the interference pattern forms from superposition of radiation that is transmitted directly through the film and radiation that is transmitted through the second side after internal reflections within  the film, and calculating the thickness of the film by analyzing the interference pattern of the film by utilizing the relationship among the laser beam incident angle (Θ1), wavelength (λ0), index of refraction of the film (n2), and film thickness (d) wherein said relationship is expressed as                         
                            
                                
                                    n
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    θ
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    m
                                                    
                                                        
                                                            λ
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                                
                                                    2
                                                    d
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    , wherein m is the  interference order and is an integer, m = 0, 1, 2,... and (n1) is the index of refraction of air.
Regarding claims 11-16 and 19-20, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, system for thickness measurements of a moving sheet of material having a first side and a second side comprising: namely, the combination of a first scanning head disposed adjacent to the first side of the moving sheet wherein the first scanning head has a first operative face 2), by a relationship which is expressed as                         
                            
                                
                                    n
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    θ
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    m
                                                    
                                                        
                                                            λ
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                                
                                                    2
                                                    d
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    , wherein m is the interference order and is an integer, m = 0, 1, 2,... and (n1) is the index of refraction of air.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/C.F./           Examiner, Art Unit 2884